Title: To George Washington from Joseph Vose, 4 June 1782
From: Vose, Joseph,Putnam, Rufus,Crane, John
To: Washington, George


                  
                     Sir,
                     West Point 4th June 1782
                  
                  The Officers of the first and second Massachusetts Brigades and
                     Massachusetts regiment of artillery, beg leave as a part of the army, to express
                     the great joy and felicity we feel on the auspicious birth of the Dauphin of
                     France. Permit us to request of your Excellency to address his excellency the
                     minister of France with our hearty congratulations upon this important event,
                     and to express for us in the warmest terms the very sincere attachment we have
                     to the alliance formed with that illustrious nation whose minister he is, and
                     of our fixed determination, in common with our countrymen, to adhere to a
                     compact so reciprocally beneficial under every possible change of fortune. We
                     have the honor to be With great respect your Excellencys Most obedient servants
                  
                     Joseph Vose Colo. Commandt
                     in behalf of the Offrs 1st Brigade
                     Rufus Putnam Colo. Commandt
                     In behalf of the officrs 2d Brigaid
                     John Crane Colo.
                     In behalf of the officers of Massts Arty
                     
                  
               